UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7363



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FITZROY GUNTER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Richard D. Bennett, District Judge.
(8:01-cr-00514-RDB; 8:05-cv-02136-RBD)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fitzroy Gunter, Appellant Pro Se. Barbara Suzanne Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fitzroy Gunter seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.              The order is

not   appealable    unless   a    circuit    justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).     A    prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would      find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude Gunter has not made

the requisite showing.           Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                    - 2 -